[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-12753         ELEVENTH CIRCUIT
                                                                     APRIL 27, 2012
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________
                                                                        CLERK

                                D.C. Docket No. 1:09-cv-00378-WS-B

ADAMS OFFSHORE, LTD.,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff - Appellee,

                                               versus

BLAKE MARINE GROUP,

llllllllllllllllllllllllllllllllllllllll                 Intervenor Plaintiff - Appellant,

CASHMAN EQUIPMENT CORPORATION,

llllllllllllllllllllllllllllllllllllllll                   Intervenor Plaintiff-Appellee,

MCDERMOTT GULF OPERATING COMPANY, INC.,

llllllllllllllllllllllllllllllllllllllll                                      Intervenor,

versus

CON-DIVE, LLC, et al.,

llllllllllllllllllllllllllllllllllllllll                                     Defendants.
                            ________________________

                    Appeal from the United States District Court
                       for the Southern District of Alabama
                           ________________________

                                  (April 27, 2012)

Before CARNES, BARKETT, and ANDERSON, Circuit Judges.

PER CURIAM:

      Blake Marine Group appeals the district court’s order requiring it to

reimburse Adams Offshore, Ltd. for costs Adams Offshore incurred related to the

maritime attachment of a diving system owned by Oceanografia Sociedad

Anomina de Capital Variable. Blake Marine contends that the district court erred

in calculating the total amount of reasonable attachment costs and that it allocated

those costs unreasonably.

                                          I.

      Oceanografia’s diving system was aboard the Bold Endurance, a vessel

berthed in Mobile, Alabama. Three companies filed complaints against

Oceanografia seeking the maritime attachment of the diving system to satisfy a

debt. Adams Offshore was the first to file, claiming damages of $7,000,000.

Blake Marine then intervened, claiming damages of $60,647,834. Cashman

Equipment Corporation also intervened, claiming damages of $1,700,000. The


                                          2
district court issued an order attaching the diving system, and Adams Offshore

incurred costs related to that attachment.

      The district court later vacated its attachment order, and Adams Offshore

filed a motion seeking reimbursement from Blake Marine and Cashman for a share

of the attachment costs. The court granted that motion in part. It found that

Adams Offshore incurred $235,957.96 of reasonable attachment costs, and it

apportioned those costs among Adams Offshore, Blake Marine, and Cashman

based on the relative value of those companies’ claims against Oceanografia. The

court’s order required Adams Offshore to absorb 10% of the reasonable costs,

Blake Marine to reimburse Adams Offshore for 87.5% of those costs, and

Cashman to reimburse Adams Offshore for the remaining 2.5% of those costs.

                                             II.

      Blake Marine first contends that the district court erred in calculating the

total amount of attachment costs that should be allocated among the parties,

arguing that including the costs of removing the diving system from the Bold

Endurance was unreasonable. The parties agreed that the district court should

allocate only reasonable attachment costs, and whether an attachment cost is

reasonable is a finding of fact. We review only for clear error factfindings made

by the district court sitting in admiralty jurisdiction without a jury. Marine Transp.


                                             3
Servs. Sea-Barge Group, Inc. v. Python High Performance Marine Corp., 16 F.3d
1133, 1138 (11th Cir. 1994). After reviewing the record, we are convinced the

district court did not clearly err in calculating the reasonable attachment costs that

should be allocated among the parties.

                                             III.

       Blake Marine next contends that the district court erred by allocating the

attachment costs based on the relative value of each party’s claims against

Oceanografia, arguing that the district court’s method of allocation was

unreasonable. The Southern District of Alabama’s Local Admiralty Rule 6(c)

provides that: “Intervenors under this rule shall be liable for costs together with the

party originally effecting seizure on any reasonable basis determined by the court.”

S.D. Ala. Loc. Adm. R. 6(c) (emphasis added). According to the district court, that

local rule governed the allocation of the attachment costs in this case. Because “we

give great deference to a district court’s interpretation of its local rules,” Fils v.

City of Aventura, 647 F.3d 1272, 1282–83 (11th Cir. 2011), we must decide only

whether the court’s method of allocating the attachment costs had a “reasonable

basis,” see S.D. Ala. Loc. Adm. R. 6(c).1

       1
          Blake Marine contends that Local Admiralty Rule 6 required Adams Offshore to seek
from the United States Marshal an initial allocation of the attachment costs before seeking
reimbursement in the district court. Blake Marine waived that argument by not making it in the
district court. See Aldana v. Del Monte Fresh Produce N.A., Inc., 578 F.3d 1283, 1297 n.6 (11th

                                               4
       Local Admiralty Rule 6(c)’s language—“any reasonable basis”—gives the

district court wide discretion in allocating attachment costs. The method of

allocation does not have to be the most reasonable; it need only be reasonable. We

agree with other courts that have recognized that allocating costs based on the

relative value of the parties’ claims is reasonable. See, e.g., Beauregard, Inc. v.

Sword Servs. L.L.C., 107 F.3d 351, 353 n.8 (5th Cir. 1997) (“[A]n intervenor with

a very small claim might not be forced to bare the same proportion of the cost of

maintenance as a claimant with a large claim. In such circumstance, costs might be

divided according to the relative size of each party’s claim.”). Moreover, the

Model Local Admiralty Rules, which Blake Marine brought to the district court’s

attention, require allocating attachment costs among intervenors “in the proportion

that the intervenor’s claim bears to the sum of all the claims.” Model Loc. Adm.

R. E(11)(b) (2008).

       AFFIRMED.

Cir. 2009). Blake Marine also contends that it is, or that it should be, unlawful to allocate
attachment costs among intervenors when there is no recovery on the attached property because
attachment priority is based on a first-to-file rule. Its assertion of that argument before the
district court was untimely, and the district court did not consider it for that reason. Because the
argument has not been preserved, we will not consider it on appeal. See In re HealthSouth Corp.
Sec. Litig., 572 F.3d 854, 858 n.7 (11th Cir. 2009). In any event, Blake Marine does not identify
any court that has adopted its argument, which we find unpersuasive anyway. We also find
unpersuasive Blake Marine’s argument that the district court should have considered only the
roughly $1,300,000 “actual value of [its] claims,” or the “hard damages,” against Oceanografia
instead of the $60,647,834 it claimed as damages in its complaint. Blake Marine does not
identify any court that has allocated costs that way.

                                                 5